—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Westchester County (Rudolph, J.), entered June 29, 1999, which denied their motion for summary judgment dismissing the complaint or, in the alternative, for partial summary judgment dismissing the claim to recover punitive damages.
Ordered that the order is affirmed, with costs.
There are questions of fact which preclude the granting of summary judgment (see, CPLR 3212; Zuckerman v City of New York, 49 NY2d 557, 562; see also, Vehicle and Traffic Law § 1104 [b] [2]; Campbell v City of Elmira, 84 NY2d 505; McCarthy v City of New York, 250 AD2d 654; Brkani v City of New York, 211 AD2d 740). Ritter, J. P., Santucci, Florio and H. Miller, JJ., concur.